DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-4 and 6-21 are pending. Claim 5 has been canceled. No claims have been amended. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: shearing apparatus in claims 1-4 and 6-13 and blending apparatus in claims 1-4 and 6-19; refrigerated element in claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rahauser (3,276,633).
Regarding Claim 1: Rahauser teaches a method of processing a food product (Column 3, lines 4-24), the method comprising: providing the food product (Column 3, lines 4-24) in a storage container (18), the food product having a frozen portion (Column 2, lines 58-72) and a non-frozen portion in the storage container (Column 2, lines 58-72), the frozen portion having a granular size (Column 2, lines 58-72);
mixing the frozen portion of the food product with the non-frozen portion of the food product within the storage container (Column 2, lines 58-72);

shearing at least the frozen portion with the shearing apparatus (engage motor 50 to rotate 76 and move vanes 92), thereby reducing the granular size of the frozen portion (Column 4, lines 9-17);
wherein the shearing is performed in response to detecting operation of a dispenser (handle 108 pulled on discharge part 72 to engage pin 96 into 98 to start motor 50).
Regarding Claim 2: Rahauser further teaches wherein flowing the frozen portion (from 18) and non-frozen portion (from 118) into contact with the shearing apparatus (vanes 92) comprises moving at least some of the frozen portion and at least some of the non-frozen portion from a first area of the storage container (18) into a second area of the storage container (into 56, 58, 60).
Regarding Claim 3: Rahauser further teaches wherein flowing the frozen portion (in 18) and non-frozen portion (liquid from 118) into contact with the shearing apparatus (vanes 92) comprises moving at least some of the frozen portion and at least some of the non-frozen portion from the storage container (18) into a shearing chamber (56, 58, 60).
Regarding Claim 4: Rahauser further teaches further comprising continuously shearing the food product (Frozen Confection, title) using the shearing apparatus (when lever 108 is pulled to put pin 96 into 98).
Regarding Claim 6: Rahauser further teaches further comprising shearing a discrete amount of the food product (Column 3, lines 4-13) by the shearing apparatus (92) in response to a request for the food product (lever 108 pulled and 96 engages 98).
Regarding Claim 7: Rahauser further teaches further comprising adding an additional ingredient into the discrete amount of the food product (Column 3, lines 4-13).
Regarding Claim 8: Rahauser further teaches wherein the food product is at least partially frozen by moving non-frozen portions of the food product (Column 2, lines 58-72) into contact with a refrigerated element (12) in the storage container (18).
Regarding Claim 9: Rahauser further teaches wherein the food product is
at least partially frozen by refrigerating the storage container (18) sufficient to freeze at least some of the non-frozen portion of the food product (Column 2, lines 58-72).
Regarding Claim 10: Rahauser further teaches wherein mixing the food product comprises substantially evenly distributing the frozen portion among the non-frozen portion of the food product (mixing occurs by rotation of blades 30; Column 3, lines 4-24).
Regarding Claim 11: Rahauser further teaches wherein the shearing apparatus (vanes 92) at least partially rotates in a vertical plane (along shaft 76) to shear the frozen portion (see Figure 4).
Regarding Claim 12: Rahauser further teaches wherein the shearing apparatus (vanes 92) at least partially rotates in a horizontal plane (around 76 in rotation) to shear the frozen portion (see Figure 4).
Regarding Claim 13: Rahauser further teaches further comprising dispensing the food product after being sheared by the shearing apparatus (product exits into cup 124; Column 6, lines 10-18).
Regarding Claim 14: Rahauser further teaches a method of processing a food product (food confections, title) stored in a storage container (18), the method comprising: providing a storage container (18) in fluid communication with a blending apparatus (see Figure 1), wherein a food product (Column 3, 4-24) stored by the storage container (18) is dispensable from the storage container by flowing into the blending apparatus (into 56, 58, 60) and then out of the blending apparatus through a dispenser (end covered by 74 controlled by handle 108); receiving a request for the food product (by use of a clerk, Column 6, lines 29-34); enabling flow of the food product into the blending apparatus (by engaging the motor 50); engaging the blending apparatus (vanes 92 in chambers 56, 58, 60) upon receiving the request for the food product (pulled handle 108), thereby shearing the food product in the blending apparatus (into 56, 58, 60); enabling flow of the food product through the dispenser (by pulling handle 108).
Regarding Claim 15: Rahauser further teaches wherein receiving a request for the food product (frozen confection, title) comprises detecting operation of the dispenser (108) by a user (person pulling handle 108, Column 6, lines 29-35).
Regarding Claim 16: Rahauser further teaches wherein operation of the dispenser by a user engages the blending apparatus (pin 96 into 98 to activate motor 50, Column 5, lines 46-56).
Regarding Claim 17: Rahauser further teaches wherein shearing the food product in the blending apparatus (Figure 1) comprises at least partially breaking down the food product (food confection, title) into particles smaller than particles (by shearing with vanes 92) of the food product in the storage container (18).
Regarding Claim 18: Rahauser further teaches wherein enabling flow of the food product (see Column 3, lines 4-24) into the blending apparatus (Figure 1) comprises operating a mixing apparatus (blades 30) in the storage container (18).
Regarding Claim 19: Rahauser further teaches wherein enabling flow of the food product into the blending apparatus comprises inducing flow of the food product by gravity or fluid pressure (placing food into the chamber 18 and into reservoirs 118, Column 5, lines 20-31).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Rahauser (3,276,633) in view of Lowe (5,145,119), hereafter referred to as “Lowe.”
Regarding Claim 20: Rahauser teaches a method of processing a food product (Column 3, lines 4-24), the method comprising: providing a storage container (18) containing a food product (Column 3, lines 4-24); receiving a request for the food product upon operation of a dispenser (pulled handle 108). 
Rahauser fails to teach a rotor-stator assembly connected to the storage container, the rotor-stator assembly having a rotor, a stator, and an exit opening; in 
Lowe teaches using a rotor-stator assembly (19 and 27) connected to a storage container (11), the rotor-stator assembly (19 and 27) having a rotor (19), a stator (27), and an exit opening (15C); moving the food product (peppercorn) into contact with a horizontal surface (at 27, see bottom of Figure 1) of the rotor (27); rotating (via 17) the rotor (19) to direct the food product (peppercorn) along the horizontal surface to a position under an angled surface of the stator (after passing 27 from 15B); shearing the food product (peppercorns) between the angled surface of the stator (27A) and an angled surface of the rotor (19D), the angled surface of the rotor (27A) being positioned radially outward relative to the horizontal surface (see Figure 1); advancing the food product (ground peppercorn) to the exit opening (15C) of the rotor-stator assembly (19 and 27).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided a rotor-stator assembly connected to the storage container, the rotor-stator assembly having a rotor, a stator, and an exit opening; moving the food product into contact with a horizontal surface of the rotor; rotating the rotor to direct the food product along the horizontal surface to a position under an angled surface of the stator; shearing the food product between the angled 
Regarding Claim 21: Rahauser modified supra further teaches further comprising advancing the food product (Column 3, lines 4-24 of Rahauser) between the stator (27 of Lowe) and a vertical surface of the rotor (19 of Lowe) before advancing the food product (Column 3, lines 4-24 of Rahauser) to the exit opening (15C of Lowe, exiting to dispenser port 72 of Rahauser).
Response to Arguments
Applicant's arguments filed on 03/30/2021 have been fully considered but they are not entirely persuasive. 
In regards to arguments on pages 8-9, the arguments are persuasive and the rejections under 35 U.S.C § 112 have been withdrawn. 
In regards to the arguments on pages 10-11 of the remarks, these arguments are not persuasive. Rahauser teaches two separate structures (92 and beater blades 30) that break-up, crush, blend, intermix and smash which meet applicant’s admission on the record as to what a shearing apparatus can be (see applicant’s originally filed disclosure paragraph [0090], and applicants remarks on page 9 dated 03/30/2021.) 

In response to applicant's argument that Lowe is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Rahauser and Lowe, both references are toward shearing/grinding of food products. The art references are analogous as they solve a common problem/address similar issues, i.e. breaking-up/mixing food particles into smaller pieces. See MPEP 904.01(c). 
For the aforementioned reasons, the pending claims remain rejected. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ando (4,745,773).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRSTIN U OSWALD whose telephone number is (571)270-3557.  The examiner can normally be reached on 9 a.m. -5 p.m. M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIRSTIN U OSWALD/Examiner, Art Unit 3763                                                                                                                                                                                                        

                                                                                                                                                                                                     
/ERIC S RUPPERT/Primary Examiner, Art Unit 3763